DETAILED ACTION


Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 09/14/2020, with respect to claims 1, 9, 11, 19, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 have been withdrawn. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campbell et al, U.S. Publication No. 2017/0161212 A1, discloses application migration. Campbell discloses the UMD: 1) locks the critical section so that other DDI calls are on hold; 2) executes the migration; and (3) releases the critical section. In particular, all calls into the UMD need to wait until the application migration process is completed as the UMD state will undergo changes during the process. The UMD will transfer the context and resources and then destroy the contexts on the previous GPU. Once the KMD is aware that the contexts on the previous GPU has been destroyed, (for example, via notification from the UMD), the KMD will allow the previous GPU to detach [paragraph 31].
Vasudevan et al, U.S. Publication No. 2005/0283636 A1, discloses the failover process spawns at step 36 a substitute application on server node B. The substitute application is intended to replace application software .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest receiving, by the device context device driver, a command from a detach application to detach a failed application, wherein the command specifies a process descriptor associated with the failed application, wherein the device context device driver implements memory mapping requests and maintains a list of all opened device contexts; identifying, by the device context device driver, a plurality of matching device context entries in a list of open device contexts maintained by the device context device driver that match the process descriptor; marking, by the device context device driver, the plurality of matching device context entries as detached; invalidating, by the device context device driver, mapped memory areas associated with the plurality of matching device context entries; and shutting down, by the device context device driver, all device contexts associated with the plurality of matching device context entries, in combination with other recited limitations in claim 1.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest receive, by the device context device driver, a command from a detach application to detach a failed application, wherein the command specifies a process descriptor associated with the failed application, wherein the device context device driver implements memory mapping requests and maintains a list of all opened device contexts; identify, by the device context device driver, a plurality of matching device context entries in a list of open device contexts maintained by the device context device driver that match the process descriptor; mark, by the device context device driver, the plurality of matching device context entries as detached; invalidate, by the device context device driver, mapped memory areas associated with the plurality of matching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Farley Abad/Primary Examiner, Art Unit 2181